Title: From Thomas Jefferson to Charles Philippe Magnan, 29 March 1805
From: Jefferson, Thomas
To: Magnan, Charles Philippe


                  
                     Sir 
                     
                     Monticello Mar. 29. 05.
                  
                  I recollect with great pleasure the short time I passed so agreeably with Doctr. Gouan at Montpelier, and am gratified by his recollection of me, and thankful for the seeds he has been so kind as to send me, & to you for the care you have been pleased to take in forwarding them. I should have been still more so had it been in my power to have furnished you with the letters of protection you desire, as a guard, doubtless, against hostile rovers on the sea. but the strictness of our rules forbids them to be given but to citizens of the United states, and I must be the last to set an example of acting against our own rules. indeed a protection to any other would not be respected by the officer of a foreign power. Accept my salutations & best wishes for a pleasant and safe voyage
                  
                     Th: Jefferson 
                     
                  
               